United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1111
Issued: December 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2009 appellant, through her attorney, filed a timely appeal from a
November 7, 2008 schedule award decision of the Office of Workers’ Compensation Programs
and a January 22, 2009 nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than 10 percent impairment of her right
upper extremity; and (2) whether the Office properly refused to reopen her claim for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 26, 2000 appellant, then a 54-year-old food service worker, filed an occupational
disease claim for carpal tunnel syndrome (CTS) that she attributed to factors of her federal

employment. The Office accepted her claim for bilateral carpal tunnel on August 15, 2000.1
Dr. Errol L. Bennett, an orthopedic surgeon, performed right carpal tunnel release surgery on
September 5, 2000.
Appellant requested a schedule award on December 17, 2007. The Office requested
medical evidence in support of her claim of permanent impairment. Appellant did not respond.
In a March 6, 2008 decision, the Office denied a schedule award on the grounds that she
failed to submit any medical evidence in support of her claim.
Appellant, through her attorney, requested reconsideration on March 21, 2008. In an
August 30, 2007 report, Dr. Steven M. Allon, an orthopedic surgeon, provided an impairment
rating. He diagnosed cumulative and repetitive trauma disorder; bilateral CTS; bilateral trigger
fingers of the index fingers and thumbs; right polyneuropathy and cubital tunnel syndrome. On
physical examination Dr. Allon found positive Tinel’s and Phalen’s signs and carpal
compression. He found right wrist dorsiflexion of 25 degrees; flexion of 60 degrees and radial
deviation of 18 degrees and ulnar deviation of 25 degrees. Dr. Allon noted hypothenar atrophy
bilaterally with nodules on the flexor surface at the trigger of the index fingers bilaterally. He
performed grip strength testing, which was 16 kilograms (kg) of force on the right hand and
pinch key testing was five kg. Dr. Allon correlated his findings with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He rated
loss of range of motion of the right wrist as 7 percent impairment, pinch strength deficit of
20 percent, sensory deficit of 10 percent of the median nerve and 2 percent of the ulnar nerve, or
a total 34 percent impairment to the right upper extremity. Dr. Allon advised that appellant
reached maximum medical improvement on August 30, 2007.
In a report dated August 3, 1999, Dr. Ira D. Gelb, a Board-certified orthopedic surgeon,
noted appellant’s history of right upper extremity pain, triggering of her right ring finger and a
small tender nodule in the flexor tendon. The electrodiagnostic testing suggested median and
ulnar nerve polyneuropathy compatible with her diabetes. Dr. Gelb diagnosed CTS of the right
wrist, mild trigger finger right ring finger, diabetic polyneuropathy right upper extremity and
mild right lateral epicondylitis.
On March 8, 2000 Dr. Garth A.S. Samuels, a surgeon, diagnosed right thoracic outlet
syndrome. He reviewed appellant’s February 2, 2000 electrodiagnostic studies and found
peripheral diabetic neuropathy, right CTS and right thoracic outlet syndrome.
The district medical adviser reviewed the medical evidence on April 19, 2008 and noted
that the accepted conditions included right CTS and bilateral trigger fingers. He found that
appellant had 10 percent impairment to the right upper extremity and that she reached maximum
medical improvement on August 30, 2007. The district medical adviser found no impairment for
loss of motion, pinch strength or of the right ulnar nerve. He recommended that the Office
obtain a second opinion evaluation as the rating by Dr. Allon was not reliable.

1

Appellant has a separate claim regarding her left upper extremity.

2

On April 23, 2008 the Office granted appellant a schedule award for 10 percent
impairment of her right upper extremity.
Appellant requested an oral hearing which was held on August 21, 2008. Following the
oral hearing, she submitted a September 12, 2008 report from Dr. Allon who stated that he used
three measurements in assessing pinch strength loss. Dr. Allon advised that constricted
tenosynovitis of the right index and middle fingers resulted in an additional eight percent
impairment of the right upper extremity.
By decision dated November 7, 2008, the Office hearing representative affirmed the
April 23, 2008 schedule award. The hearing representative found that the impairment rating of
the Office medical adviser was the weight of the medical evidence as Dr. Allon failed to provide
the findings on pinch strength measurement or other physical findings supporting finger
triggering.
Appellant, through her attorney, requested reconsideration on December 15, 2008 and
contended that an Office medical adviser should have reviewed Dr. Allon’s most recent report.
In a January 22, 2009 decision, the Office requested further reconsideration of the merits
on appellant’s claim.
On appeal, counsel contends that the Office failed to properly consider Dr. Allon’s
September 12, 2008 report.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.4 Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.5

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).

3

Grip strength is used to evaluate power weaknesses related to the structures in the hand
wrist or forearm.6 The A.M.A., Guides do not encourage the use of grip strength as an
impairment rating because strength measurements are functional tests influenced by subjective
factors that are difficult to control and the A.M.A., Guides is primarily based on anatomic
impairment. The A.M.A., Guides do not assign a large role to such measurements. Only in rare
cases should grip strength be used and only when it represents an impairing factor that has not
been otherwise considered adequately.7 The A.M.A., Guides state, “Otherwise, the impairment
ratings based on objective anatomic findings take precedence.”8 (Emphasis in the original.) The
A.M.A., Guides provide that it is improper to combine impairments for decreased strength when
there is decreased range of motion.9
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for right CTS and bilateral trigger fingers. In
evaluating CTS, the A.M.A., Guides provide that, if after an optimal recovery time following
surgical decompression, an individual continues to complain of pain, paresthesias or difficulties
in performing certain activities three possible scenarios can be present. The first situation is:
“Positive clinical finding of median nerve dysfunction and electrical conduction delay(s): The
impairment due to residual CTS is rated according to the sensory and/or motor deficits as
described earlier.”10 In this situation, the impairment due to residual CTS is evaluated by
multiplying the grade of severity of the sensory or motor deficit by the respective maximum
upper extremity impairment value resulting from sensory or motor deficits of each nerve
structure involved. When both sensory and motor functions are involved the impairment values
derived for each are combined.11 In the second scenario: “Normal sensibility and opposition
strength with abnormal sensory and/or motor latencies or abnormal electromyogram testing of
the thenar muscles: a residual CTS is still present and an impairment rating not to exceed [five]
percent of the upper extremity may be justified.” In the final situation: “Normal sensibility
(two-point discrimination and Semmes-Weinstein monofilament testing), opposition strength and
nerve conduction studies: there is no objective basis for an impairment rating.”12

6

A.M.A., Guides 508, 16.8b.

7

Id. at 507, 16.8 Strength Evaluation; Cerita J. Slusher, 56 ECAB 532 (2005); Mary L. Henninger, 52 ECAB
408, 409 (2001).
8

Id. at 508.

9

Id. at 526, Table 17.2; Slusher, supra note 7; Patricia J. Horney, 56 ECAB 256 (2005).

10

Id. at 495.

11

Id. at 494, 481.

12

Id. at 495.

4

To accurately evaluate sensory impairment clinically and reduce the subjective nature of
these findings,13 the A.M.A., Guides recommend either the two-point test for fine discrimination,
the monofilament touch-pressure threshold test or the pinprick test.14
There is no evidence in the record that appellant has undergone additional diagnostic
testing following her right carpal tunnel release. The case is not in posture for a decision
regarding appellant’s right upper extremity due to the accepted condition of right CTS. In his
2007 report, Dr. Allon did not adequately provide findings supporting her bilateral trigger
fingers. Before the A.M.A., Guides can be properly utilized, an examining physician must
provide a description of appellant’s impairment in order that the Office and subsequent reviewers
of the record can visualize the nature and extent of impairment.15 In obtaining medical evidence
required for a schedule award, the evaluation should include the loss in degrees of active and
passive motion of the affected member or function, the amount of any atrophy or deformity,
decreases in strength or disturbance of sensation or other applicable descriptions of the
impairment upon which a rating is made. The present medical evidence does not provide
sufficient description of the nature or extent of appellant’s permanent impairment to her right
arm. The district medical adviser stated that he agreed with an impairment rating for sensory
loss for right median nerve dysfunction as postsurgical sensory residuals commonly remained.
He rated impairment of the median nerve below the forearm, noting that the maximum sensory
loss at Table 16-15 was 39 percent to the upper extremity. The district medical adviser allowed a
Grade 4 sensory deficit under Table 16-10, which corresponds to a 25 percent deficit.
Multiplying the grade by the maximum allowed totaled 9.75 percent which was rounded to
10 percent. To this extent, he incorporated the rating of Dr. Allon; however, he did not address
whether the range of motion findings resulted in permanent impairment or explain why sensory
deficit of the right ulnar nerve should be excluded. Dr. Allon stated that the loss of range of
motion to the right wrist totaled seven percent based on loss of dorsiflexion and ulnar deviation.
His report September 12, 2008 does not cure the deficiencies noted in his prior impairment
rating.
On remand, the Office should refer appellant to a physician for testing to establish the
extent of permanent impairment of her right upper extremity due to the accepted conditions.
After such development as it deems necessary, it should issue an appropriate decision of her
claim for a schedule award.
CONCLUSION
The Board finds that the case is not in posture for a decision.16

13

Id. at 446.

14

Id. at 445.

15

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

16

Due to the resolution of the initial issue, it is not necessary for the Board to address the nonmerit issue in this
appeal.

5

ORDER
IT IS HEREBY ORDERED THAT January 22, 2009 and November 7, 2008 and
decisions of the Office of Workers’ Compensation Programs are set aside and remanded for
further development consistent with this decision of the Board.
Issued: December 15, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

